Case 2:19-cv-00246-JRG Document 122 Filed 08/13/20 Page 1 of 2 PageID #: 3076



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

OPTIMUM IMAGING TECHNOLOGIES                     §
LLC,                                             §
                                                 §
                                                 §
                Plaintiff,                       §
                                                 §     CIVIL ACTION NO. 2:19-CV-00246-JRG
v.                                               §
                                                 §
CANON INC.,                                      §
                                                 §
                Defendant.                       §

                                             ORDER
        Before the Court is Defendant Canon Inc.’s (“Canon”) Notice Regarding Plaintiff’s

“Unopposed” Motion for Video or Telephonic Joint Status Conference (the “Notice”).

(Dkt. No. 120.) In light of the Notice, which was just filed, the Court is of the opinion that

expedited briefing is appropriate.     Accordingly, Canon is hereby ORDERED to file any

Response to Plaintiff’s Motion for Modified Schedule in View of Novel Coronavirus

(COVID-19) Outbreak (Dkt. No. 117) on or before 12:00 pm CDT on Tuesday, August 18,

2020. No reply or sur-reply may be filed without leave of Court.

        In further light of the foregoing, the Court RESETS the telephonic status conference

from 2:30 pm CDT on Friday, August 14, 2020 to 9:00 am CDT on Thursday, August 20,

2020.

        The Court's telephone conference number is 877-336-1839. The Access Code is 5737419#.

Participants should use a landline phone connection, unless use of a cellular connection is the only

viable means available. Participants shall mute themselves upon joining the conference and

stay muted unless speaking. Further participants shall consistently identify themselves for the

record each and every time they speak.
Case 2:19-cv-00246-JRG Document 122 Filed 08/13/20 Page 2 of 2 PageID #: 3077




    So ORDERED and SIGNED this 13th day of August, 2020.




                                             ____________________________________
                                             RODNEY GILSTRAP
                                             UNITED STATES DISTRICT JUDGE




                                       2
